Exhibit 10(d)

 

DPL INC.

 

RESTRICTED STOCK AGREEMENT

 

(Granted Under the 2006 Equity and Performance Incentive Plan,

 as Amended and Restated Through December 31, 2007)

 

WHEREAS,                          (the “Grantee”) is an employee of DPL Inc., an
Ohio corporation (the “Company”) or a Subsidiary; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Board”) has authorized the grants evidenced by this Restricted Stock
Agreement; and

 

NOW, THEREFORE, the Company and the Grantee agree as follows:

 

1.                                       Grant of Restricted Shares.  Pursuant
to the DPL Inc. 2006 Equity and Performance Incentive Plan, as Amended and
Restated Through December 31, 2007 (the “Plan”), the Company, as of
                           (the “Date of Grant”), hereby grants to the Grantee
               shares of Restricted Stock (as defined in the Plan) (the
“Restricted Shares”), effective as of the Date of Grant.  The stock price as of
the Date of Grant shall be the average closing price of DPL Inc. common stock
for the 180 day period ending the day before the Date of Grant.  This restricted
stock award is subject to the terms and conditions of the Plan and the following
additional terms, conditions, limitations and restrictions.

 

2.                                       Issuance of Restricted Shares.  The
Restricted Shares covered by this Agreement shall be issued to the Grantee
effective upon the Date of Grant.  The Restricted Shares shall be registered in
the Grantee’s name and shall be fully paid and nonassessable.  Any certificate
or other evidence of ownership shall bear an appropriate legend referring to the
restrictions hereinafter set forth.

 

3.                                       Restrictions on Transfer of Shares. 
The Restricted Shares may not be sold, exchanged, assigned, transferred,
pledged, encumbered or otherwise disposed of by the Grantee, except to the
Company, unless the Restricted Shares are nonforfeitable as provided in
Section 4 hereof; provided, however, that the Grantee’s rights with respect to
such Common Shares may be transferred by will or pursuant to the laws of descent
and distribution.  Any purported transfer or encumbrance in violation of the
provisions of this Section 3 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such Common
Shares.

 

--------------------------------------------------------------------------------


 

4.                                       Vesting of Restricted Shares.

 

(a)                                  The Restricted Shares covered by this
Agreement shall become nonforfeitable [Insert Vesting Schedule] if the Grantee
shall have remained in the continuous employ of the Company or a Subsidiary
until such date.

 

(b)                                 Notwithstanding the provisions of
Section 4(a), all Restricted Shares covered by this Agreement shall be
nonforfeitable if the Grantee dies or becomes permanently disabled while in the
employ of the Company or a Subsidiary.

 

5.                                       Forfeiture of Shares.  The Restricted
Shares shall be forfeited, except as otherwise provided in Section 4 above, if
the Grantee ceases to be employed by the Company or a Subsidiary prior to the
Restricted Shares becoming nonforfeitable as provided above.  In the event of
forfeiture, the certificate(s), if any, representing the Restricted Shares
covered by this Agreement shall be cancelled.

 

6.                                       Dividend, Voting and Other Rights. 
Except as otherwise provided herein, from and after the Date of Grant, the
Grantee shall have all of the rights of a shareholder with respect to the
Restricted Shares covered by this Agreement, including the right to vote such
Restricted Shares and receive any dividends that may be paid thereon; provided,
however, that any additional Common Shares or other securities that the Grantee
may become entitled to receive pursuant to a stock dividend, issuance of rights
or warrants, stock split, combination of shares, recapitalization, merger,
consolidation, separation, or reorganization or any other change in the capital
structure of the Company shall be subject to the same restrictions as the
Restricted Shares covered by this Agreement.

 

7.                                       Retention of Stock Certificate(s) by
the Company.  Certificates representing the Restricted Shares granted hereunder,
if any, will be held in custody by the Company together with a stock power or
stock powers endorsed in blank by the Grantee with respect thereto, until those
shares have become nonforfeitable in accordance with Section 4.

 

8.                                       Compliance with Law.  The Company shall
make reasonable efforts to comply with all applicable federal and state
securities laws; provided, however, notwithstanding any other provision of this
Agreement, the Company shall not be obligated to issue any Common Shares
pursuant to this Agreement if the issuance thereof would result in a violation
of any such law.

 

9.                                       Taxes and Withholding.  To the extent
that the Company or any Subsidiary is required to withhold any federal, state,
local or foreign tax in connection with any delivery of Common Shares pursuant
to this Agreement, and the amounts available to the Company or such Subsidiary
are insufficient, it shall be a condition to the receipt of such delivery that
the Grantee make arrangements

 

2

--------------------------------------------------------------------------------


 

satisfactory to the Company or such Subsidiary for payment of the balance of
such taxes required to be withheld.  This tax withholding obligation shall be
satisfied by the Company withholding Common Shares otherwise deliverable
pursuant to this award in order to satisfy the minimum tax withholding amount
permissible under the method that results in the least amount withheld.

 

10.                                 Continuous Employment.  For purposes of this
Agreement, the continuous employment of the Grantee with the Company or a
Subsidiary shall not be deemed to have been interrupted, and the Grantee shall
not be deemed to have ceased to be an employee of the Company or Subsidiary, by
reason of the (i) transfer of his or her employment among the Company and its
Subsidiaries or (ii) a leave of absence approved by the Board or the Committee.

 

11.                                 No Employment Contract.  This award is a
voluntary, discretionary award being made on a one-time basis and it does not
constitute a commitment to make any future awards.  This award of Restricted
Shares and any payments made hereunder will not be considered salary or other
compensation for purposes of any severance pay or similar allowance, except as
otherwise required by law.  Nothing in this Agreement will give the Grantee any
right to continue employment with the Company or any Subsidiary, as the case may
be, or interfere in any way with the right of the Company or a Subsidiary to
terminate the employment of the Grantee.

 

12.                                 Information.  Information about the Grantee
and the Grantee’s participation in the Plan may be collected, recorded and held,
used and disclosed for any purpose related to the administration of the Plan. 
The Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Grantee’s country or
elsewhere, including the United States of America.  The Grantee consents to the
processing of information relating to the Grantee and the Grantee’s
participation in the Plan in any one or more of the ways referred to above.

 

13.                                 Relation to Plan.  This Agreement is subject
to the terms and conditions of the Plan.  In the event of any inconsistency
between the provisions of this Agreement and the Plan, the Plan shall govern. 
All terms used herein with initial capital letters and not otherwise defined
herein that are defined in the Plan shall have the meanings assigned to them in
the Plan.  The Board acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the Restricted Shares.

 

3

--------------------------------------------------------------------------------


 

14.                                 Amendments.  Any amendment to the Plan shall
be deemed to be an amendment to this Agreement to the extent that the amendment
is applicable hereto; provided, however, that no amendment shall adversely
affect the rights of the Grantee under this Agreement without the Grantee’s
consent.

 

15.                                 Severability.  If any provision of this
Agreement or the application of any provision hereof to any person or
circumstances is held invalid, unenforceable or otherwise illegal, the remainder
of this Agreement and the application of such provision in any other person or
circumstances shall not be affected, and the provisions so held to be invalid,
unenforceable or otherwise illegal shall be reformed to the extent (and only to
the extent) necessary to make it enforceable, valid and legal.

 

16.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal substantive laws of
the State of Ohio, without giving effect to any principle of law that would
result in the application of the law of any other jurisdiction.

 

Executed in the name and on behalf of the Company at Dayton, Ohio, as of the
          day of             ,         .

 

 

DPL Inc.

 

 

 

 

 

Name:

 

 

Title:

 

 

The undersigned hereby acknowledges receipt of an executed original of this
Restricted Stock Agreement, together with a copy of the Plan, and accepts the
award of Restricted Shares granted hereunder on the terms and conditions set
forth herein and in the Plan.

 

Dated:

 

 

 

 

 

Grantee

 

4

--------------------------------------------------------------------------------